DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
3.	Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Trimberger et al., (US 2017/0236809 A1; hereinafter Trimberger), in view of Gonzalez et al., US 2012/0161331 A1.

Claim 1. Trimberger et al., disclose a microelectronic assembly (such as the one in fig. 1), comprising: 
-a first die (item 106, fig. 1) having a first surface (item 118, fig. 1) and an opposing second surface (item 116), first conductive contacts (e.g. item 110 lower surface of 106) at the first surface of the first die, 
-a second die (item 102, fig. 1) having a first surface (item 114) and an opposing second surface, first conductive contacts (item 108A, fig. 1) at the first surface of the second die (item 102), and second conductive contacts (item 108, fig. 1) at the first surface of the second die (item 102); 
-wherein the second conductive contacts (e.g. item 110 upper surface) of the first die are coupled to the first conductive contacts (e.g. 108A) of the second die (item 102) by interconnects, the second conductive contacts (e.g. 108) of the second die are not coupled to conductive contacts at the second surface of the first die (as seen in fig. 1), the second surface of the first die is between the first surface of the first die and the first surface of the second die (as seen in fig. 1).
Trimberger appears to not specify “a footprint of the first die is contained within a footprint of the second die”. 
[0042] of Gonzalez teaches that second die 262 is located such that at least a portion of footprint 269 of second die 262 lies within footprint 229 of first die 222. In an embodiment of the present invention, second die 262 has a footprint 269 which is smaller than the footprint 269 of first die 222 and second die 262 is positioned on insulating layer 261 so that the entire footprint 269 of second die 262 lies within the footprint 229 of first die 222 as illustrated in FIG. 2G. Therefore, to form a logic device, such as a microprocessor, or a digital signal processor, it would have been obvious to one skilled in the art to use a footprint during board layout, where an electronic component gets soldered onto the PCB, as taught by Gonzales.

Claim 2. Trimberger et al., disclose the microelectronic assembly of claim 1, wherein the first die has a thickness between 10 microns and 30 microns. This limitation would read through [0026], wherein is disclosed for example, the PMIC die 106 is thinned to a height of about 70 micrometers or less. 

Claim 3. Trimberger et al., disclose the microelectronic assembly of claim 1, as above.
  	Trimberger appears to not specify “wherein the second die has a thickness between 50 microns and 750 microns”. 
Gonzalez teaches an embodiment of the present invention, wherein a second die 262 is a thin die, such as die having been thinned to a thickness of between 50-150 microns [0043]. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Trimberger in view of Gonzales with the second die having a thickness within the claimed range as taught by Gonzales in order to provide package stacking capability while maintaining a thin packaging profile and low overall warpage to be compatible with subsequent assembly process. Since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Claim 4. Trimberger et al., disclose the microelectronic assembly of claim 1, wherein the first die is a central processing unit or a graphics processing unit, and the second die includes a memory device. This limitation would read through [0016], wherein is disclosed for example, the IC die 102 may be a programmable logic device, such as field programmable gate arrays (FPGA), a memory device, an optical device, a MEMS device, a processor or other IC logic or memory structure. 

Claims 5 and 7. Trimberger et al., disclose the microelectronic assembly of claim 1, as above.
  	Trimberger appears to not specify “wherein the first die includes a silicon die substrate and the second die includes a non-silicon die substrate”. 


Claim 6. Trimberger et al., disclose the microelectronic assembly of claim 1, wherein the second die includes power delivery switches or radio frequency switches. This limitation would read through [0018], wherein is disclosed for example, the circuitry 130 residing the in PMIC die 106 may include, but are not limited to, one or more of a low-dropout regulator, pulse frequency modulator, switching amplifier, and others.
	
 Response to Arguments	
4. 	Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
As noted, Applicant has amended claim 1, by incorporating the limitation of “a package substrate having a recess therein, the package substrate having an uppermost surface; wherein the first die is in the recess in the package substrate, and wherein the first die has an uppermost surface above the uppermost surface of the package substrate”. In response, this amendment does not place the application in condition for allowance. 

Applicants assert that Trimberger does not disclose a microelectronic assembly including a package substrate having a recess therein, a first die in the recess in the package substrate, and a second die coupled to the first die, where the first die has an uppermost surface above the uppermost surface of the package substrate, as is required by Applicant's claims. 
In response, Examiner notes that [0002] indicate the Electronic devices, such as tablets, computers, copiers, digital cameras, smart phones, control systems and automated teller machines, among others, often employ electronic components which leverage chip package assemblies for increased functionality and higher component density. Thus, the office believe that Trimberger meets this limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899